Exhibit 10.5

OFFICER EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between
                     (“Officer”) and First State Bancorporation, a New Mexico
corporation (the “Company”), effective as of                 , 2004 (the
“Commencement Date”).

WHEREAS, the Company desires to provide for the service and employment of the
Officer with the Company and the Officer wishes to perform services for the
Company, all in accordance with the terms and conditions provided herein; and

WHEREAS, the Officer is designated an Executive Officer of the Company and as
such has special responsibilities and duties to the Company and its
subsidiaries.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the Officer and the Company hereby agree as follows:

Section 1. EMPLOYMENT. The Company does hereby employ the Officer and the
Officer does hereby accept employment as
                                         of the Company. The Officer shall have
all the duties, responsibilities and authority normally performed by the
                                         and shall render services consistent
with such position on the terms set forth herein and shall report to the
Chairman and CEO (“CEO”) and the Board of Directors of the Company (the
“Board”). In addition, the Officer shall have such other Officer and managerial
powers and duties with respect to the Company and its subsidiaries as may
reasonably be assigned to him by the CEO or the Board, to the extent consistent
with his position and status as                                          set
forth above. The Officer agrees to devote all of his working time and efforts to
the business and affairs of the Company and its subsidiaries, subject to periods
of vacation and sick leave to which he is entitled, and shall not engage in
activities that substantially interfere with such performance; provided,
however, that this Agreement shall not be interpreted to prohibit the Officer
from serving on the board of directors of any not for profit corporation or
engaging in civic and community service consistent with the public image of the
Company.

Section 2. TERM OF AGREEMENT. The term (the “Term”) of this Agreement shall be
for three (3) years from the Commencement Date (unless earlier terminated
pursuant to Section 5), and shall automatically renew for a further three
(3) year Term on the first anniversary of the Commencement Date and for a
further three (3) year Term each year thereafter; provided that the Agreement
shall not renew for a further three (3) year Term if the Company gives Notice of
Non-Renewal (“Notice of Non-Renewal”) to the Officer in accordance with
Section 10 at least sixty (60) days prior to the next anniversary of the
Commencement Date.

Section 3. LOCATION. In connection with the Officer’s employment by the Company,
the Officer shall be based at the headquarters of the Company in Albuquerque,
New Mexico except for required travel for the Company’s business.

Section 4. COMPENSATION.

(a) BASE SALARY. Effective as of the Commencement Date, the Company shall pay
the Officer a base salary (“Base Salary”) at an initial rate of
$                 per year, payable in accordance with the Company’s policies
relating to



--------------------------------------------------------------------------------

salaried employees. The Officer’s Base Salary may be increased, but may not be
decreased below this amount, by the CEO with concurrence of the Compensation
Committee of the Company Board of Directors (the “Compensation Committee”) in
their sole discretion.

(b) ANNUAL BONUS. Commencing with the fiscal year of the Company (“Fiscal Year”)
in which the Commencement Date occurs, the Officer shall have the opportunity to
earn a bonus (“Bonus”) for each Fiscal Year as recommended by the Compensation
Committee in accordance with the bonus policies of the Compensation Committee
(“Bonus Plan”). The Officer shall be entitled to receive such other bonuses as
are determined in the discretion of the Compensation Committee.

(c) FRINGE BENEFITS.

(i) GENERAL. The Officer shall be entitled to participate in each fringe,
welfare, 401(k) savings plan, deferred compensation plan, pension benefit and
incentive programs adopted from time to time by the Company for its employees.

(ii) VACATION. The Officer will receive four (4) weeks of paid vacation
annually, subject to the terms of the Company’s vacation policies as they relate
to senior officers.

(iii) INSURANCE. Officer shall be covered under any life insurance, salary
continuation and long-term disability insurance programs, in accordance with
their terms, as in effect for senior officers from time to time.

(iv) AUTOMOBILE. The Company shall furnish Officer with a current model vehicle
suitable to his status as                                          
                                       .

Section 5. TERMINATION.

(a) NOTICE OF TERMINATION. “Notice of Termination” shall mean a notice in
accordance with Section 10 of an intention to terminate Officer’s employment
that shall state the specific termination provision in this Agreement upon which
the terminating party relies.

(b) DATE OF TERMINATION. “Date of Termination” shall mean:

(i) if the Officer’s employment is terminated because of death, the date of the
Officer’s death; or

(ii) if the Officer’s employment is terminated for any other reason, the date
specified in the Notice of Termination, which shall not be a date prior to the
date such Notice of Termination is given or the expiration of any required
notice period.

 

2



--------------------------------------------------------------------------------

(iii) if the agreement is terminated by Notice of Non-Renewal, the date of which
the agreement terminates by expiration of the three (3) year Term.

(c) TERMINATION FOR CAUSE. The Company may terminate the Officer’s employment
under this Agreement for Cause (as defined below) at any time, in which event
any rights of the Officer to continued employment under the Agreement shall
thereupon cease.

(i) “Cause” shall exist if the Officer:

(A) fails, on a willful and continuing basis, to devote his full business time
to Corporation’s business affairs (other than due to illness or incapacity,
vacations, incidental civic activities and incidental personal time); or

(B) is convicted of a felony or a crime involving dishonesty, or breach of
trust; or

(C) participates in an act of fraud, embezzlement or theft (regardless of
whether a criminal conviction is obtained); or

(D) makes an unauthorized disclosure of confidential information that results in
significant injury to the Company; or

(E) is the subject of state or federal regulatory action or is the substantial
causative factor in regulatory action against the Company or its subsidiaries.

(ii) The Company may not terminate Officer’s employment for Cause unless and
until a determination that Cause exists is made and approved by a majority of
the Board (excluding the Officer), Officer is given at least fifteen (15) days’
written notice of the Board meeting called to make such determination and an
opportunity to cure during such notice period, and Officer is given the
opportunity to address such meeting.

(d) TERMINATION OTHER THAN FOR CAUSE. The Company may terminate the Officer’s
employment under this Agreement without Cause at any time. The Officer’s right
to continued employment under the Agreement shall cease, subject to the
Section 6 and other provisions of this Agreement.

(e) TERMINATION BY REASON OF OFFICER’S DISABILITY. “Disability” shall be deemed
the reason for the termination by the Company of the Officer’s employment if, as
a result of the Officer’s incapacity due to physical or mental illness, the
Officer shall have been absent from the full-time performance of the Officer’s
duties with the Company for a period of six (6) consecutive months, the Company
shall have given the Officer a Notice of Termination for Disability, and, within
thirty (30) days after such Notice of Termination is given, the Officer shall
not have returned to the full-time performance of the Officer’s duties.

 

3



--------------------------------------------------------------------------------

(f) TERMINATION BY THE OFFICER.

(i) Prior to a Change of Control. The Officer may terminate his employment
hereunder voluntarily at any time upon at least thirty (30) days’ prior notice
to the Company.

(ii) Upon Change of Control. The Officer may terminate his employment hereunder
at his sole discretion during the twenty-four (24) month period following a
Change of Control (as defined below) upon thirty (30) days prior notice to the
Company.

(iii) (g) NON-RENEWAL OF AGREEMENT.

(i) Prior to a Change of Control. Upon Notice of Non-Renewal of the agreement,
the Officer shall be entitled to all severance benefits provided by
Section 6(b).

(ii) Upon a Change of Control. Upon Notice of Non-Renewal of the agreement, the
Officer shall be entitled to all severance benefits provided by Section 6(c).

(iii) Survival of Entitlements. The severance payments and benefits provided by
Sections 6(b) and (c) shall survive the non-renewal of the agreement.

Section 6. SEVERANCE PAYMENTS.

(a) ACCRUED AND UNPAID BENEFITS. Following the termination of the Officer’s
employment with the Company at any time for any reason, the Officer shall
receive:

(i) any earned, but unpaid, Base Salary,

(ii) any earned, but unpaid, bonus for any Fiscal Year that ended prior to the
Fiscal Year in which the Date of Termination occurs,

(iv) the cash equivalent of any accrued, but unused, vacation; and

(v) any vested and accrued employee benefits, subject to the terms of the
applicable employee benefit plans.

The amounts payable under subparagraphs 6(a)(i), (ii) and (iii) shall be paid
within thirty (30) days following the Date of Termination.

(b) SEVERANCE BENEFITS PRIOR TO A CHANGE OF CONTROL. If the Company terminates
the Officer’s employment with the Company for any reason other than (i) the
Officer’s death, (ii) the Officer’s Disability or (iii) Cause, the Officer shall
be entitled to the following:

(i) All amounts payable pursuant to Section 6(a);

 

4



--------------------------------------------------------------------------------

(ii) An amount equal to the sum of (A) the Officer’s Base Salary in effect at
the time of the termination and (B) without proration, the most recent annual
bonus paid pursuant to Section 4(b) hereof. Such payment shall be made in
accordance with the Company’s normal payroll procedures applicable to senior
officers at the time of such termination as if the Officer had continued to be
employed.

(iii) Continued participation in the Company’s fringe benefits; provided,
however, that such continuation of benefits after termination shall not apply to
those fringe benefits which require a minimum number of hours of employment for
participation, such as 401k, bank owned life insurance and other employee
insurance. The Company shall reimburse Officer for COBRA payments for continued
medical benefits and insurance for the severance period to the extent incurred.

(c) SEVERANCE BENEFITS FOLLOWING A CHANGE OF CONTROL. If during the twelve
(12) month period following a Change of Control the Company terminates the
Officer’s employment with the Company for any reason other than Cause, or if the
Officer terminates his employment with the Company, by resignation, death or
disability, the Officer shall be entitled to the following:

(i) All amounts payable pursuant to Section 6(a);

(ii) An amount equal to three (3) times the sum of (A) the Officer’s Base Salary
in effect at the time of the termination and without proration, (B) the most
recent Bonus paid pursuant to Section 4(b) hereof (without deduction for any
contributions by the Company for the Officer’s benefit to any retirement or
other investment plans). Such payment shall be made in a lump sum in cash within
thirty (30) days after the Date of Termination;

(iii) All of the Officer’s outstanding options, restricted stock or other equity
related grants under the Company’s 2003 Equity Incentive Plan (including amended
plans or substitute plans) to purchase Company common stock shall become fully
vested and nonforfeitable as of the Date of Termination;

(iv) Continued participation in the Company’s fringe benefits; provided,
however, that such continuation of benefits after termination shall not apply to
those fringe benefits which require a minimum number of hours of employment for
participation, such as 401k, bank owned life insurance and other employee
insurance. The Company shall reimburse Officer for COBRA payments for continued
medical benefits and insurance for the severance period to the extent incurred.

(vi) The Officer, to the extent determined to be nondiscriminatory under the
Company’s qualified employee benefit plans, shall become fully vested in his
benefits under such plans. Additionally, the Officer shall become fully vested
with respect to any of the Company’s non-qualified benefit plans in which he is
a participant.

 

5



--------------------------------------------------------------------------------

(d) CHANGE OF CONTROL. A “Change of Control” is deemed to have occurred if:

(i) A person [as that term is used in Section 13d of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)] becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of shares of the Company having
twenty five percent (25%) or more of the total number of votes that may be cast
for the election of directors of the Company without the prior approval of at
least two-thirds of the members of the Company’s Board unaffiliated with that
person;

(ii) Persons who constitute the directors of the Company at the beginning of a
24-month period cease to constitute at least two-thirds of all directors at any
time during the period, unless the election of any new or replacement directors
was approved by a vote of at least a majority of the members of the Company
Board in office immediately before the period and of the new and replacement
directors so approved;

(iii) The adoption of any plan or proposal to liquidate or dissolve the Company;
or

(iv) Any merger or consolidation of the Company unless thereafter (1) directors
of the Company immediately prior thereto continue to constitute at least
two-thirds of the directors of the surviving entity or transferee, or (2) the
Company’s securities continue to represent or are converted into securities that
represent more than 80 percent of the combined voting power of the surviving
entity or transferee.

Notwithstanding anything to the contrary in this Section 6(d), no rights under
this Agreement shall accrue to the Officer because of a Change in Control if the
Officer, or any group of which the Officer is a member, is the person whose
acquisition constituted the Change in Control.

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include
(i) the Company or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by substantially all of the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(e) MITIGATION. The Officer shall not be required to mitigate damages with
respect to any payments made pursuant to this Agreement, and no compensation
received by Officer from other employment with respect to services rendered
after the Date of Termination shall reduce the obligations of the Company under
this Agreement.

 

6



--------------------------------------------------------------------------------

(g) RELEASE OF EMPLOYMENT CLAIMS. The Officer agrees, as a condition to receipt
of the payments and benefits provided for in Sections 6(b) and (c), that he will
execute a comprehensive release, releasing any and all claims arising out of the
Officer’s employment (other than enforcement of this Agreement and the Officer’s
rights under any of the Company’s incentive compensation and employee benefit
plans and programs to which he is entitled under this Agreement).

Section 7. CONFIDENTIALITY AND NON-COMPETITION

(a) CONFIDENTIALITY. “Confidential Information” shall mean nonpublic information
about the Company and its subsidiaries or their affiliates, and their respective
clients and customers that is not disclosed by the Company or its subsidiaries
for financial reporting purposes and that was learned by the Officer in the
course of his employment with the Company including, without limitation, any
proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes and records (including computer records)
of the documents containing such Confidential Information. Confidential
Information does not include information regarding the Officer’s own
compensation and benefits.

(i) The Officer acknowledges that in his employment with the Company, he will
occupy a position of trust and confidence. The Officer shall not, except as may
be required to perform his duties hereunder or as required by applicable law,
without limitation in time or until such information shall have become public
other than by the Officer’s unauthorized disclosure, disclose to others or use,
whether directly or indirectly, any Confidential Information.

(ii) The Officer acknowledges that all Confidential Information is specialized,
unique in nature and of great value to the Company and its subsidiaries, and
that such Confidential Information gives the Company and its subsidiaries a
competitive advantage. The Officer agrees to deliver or return to the Company,
at the Company’s request at any time or upon termination or expiration of his
employment or as soon thereafter as possible, all documents, computer tapes and
disks, records, lists, data, drawings, prints, notes and written information
(and all copies thereof) furnished by or on behalf of or for the benefit of the
Company and its subsidiaries or their affiliates or prepared by the Officer
during the term of his employment by the Company, but excluding documents
relating to the Officer’s own compensation and benefits.

(b) NON-COMPETITION. Officer agrees that for a period of twelve (12) months
following the Date of Termination, Officer shall not directly or indirectly
induce or attempt to influence any employee of the Company or its subsidiaries
to terminate his or her employment with the Company and shall not engage in (as
a principal, partner, director, officer, agent, employee, consultant or
otherwise) or be financially interested in any financial institution operating
within any county in New Mexico in which the Company or any subsidiary has an
office or branch (excluding publicly traded financial institutions in which
Officer’s interest is less than 1%). If the period of time or the area specified
in this paragraph should be adjudged unreasonable in any proceeding, then the
period of time shall be reduced by such number of months or the area shall be
reduced by the elimination of such portion thereof or both so that such
restriction may be enforced in such area and for such time as is adjudged by the
court considering the matter to be reasonable.

 

7



--------------------------------------------------------------------------------

(c) SOLICITATION OF CUSTOMERS. Officer agrees that for a period of twelve
(12) months from the Date of Termination, Officer will not solicit, on his own
behalf, or that of his employer, the trade or patronage of any persons or
entities known to him to be customers or clients of the Company during the
period of Officer’s employment, regardless of the location of such customers or
clients.

(d) STANDSTILL. During the period commencing on the Commencement Date and ending
on the third (3rd) anniversary of the Date of Termination, Officer will not,
directly or indirectly:

(i) make, or in any way participate in any Solicitation of Proxies to vote,
solicit any consent or communicate with or seek to advise or influence any
person or entity with respect to the voting of any Company common stock or
engage, encourage, participate in or support a Solicitation in Opposition with
respect to the Company;

(ii) solicit, seek to effect, negotiate with or provide any information to any
other party with respect to, or make any statement or proposal, whether written
or oral, to the Board or any director or officer of the Company or otherwise
make any public announcement or proposal whatsoever with respect to, any form of
business combination transaction involving the Company including, without
limitation, a merger, exchange offer or liquidation of the Company’s assets, or
any restructuring, recapitalization or similar transaction with respect to the
Company; or

(iii) otherwise act to seek to control, disrupt or influence the management,
policies or affairs of the Company, or instigate or encourage any third party to
take any action described in this Section 7(e).

Defined terms used in this Section 7(e) shall have the following meanings:
“Solicitation in Opposition” shall have the meaning specified in Note 3 to Rule
14(a)-6(a) under the Exchange Act; “Proxy” shall have the meaning ascribed to it
in Rule 14a-1 under the Exchange Act; “Solicitation” shall have the meaning
ascribed to it in Rule 14a-1 under the Exchange Act.

(e) REMEDIES. In the event of a breach or threatened breach of this Section 7,
the Officer agrees that the Company shall be entitled to apply for injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, the Officer acknowledging that damages would be inadequate
and insufficient.

(f) SURVIVAL OF PROVISIONS. The obligations contained in this Section 7 shall,
to the extent provided in this Section 7, survive the termination or expiration
of the Officer’s employment with the Company and, as applicable, shall be fully
enforceable thereafter in accordance with the terms of this Agreement.

Section 8. INDEMNIFICATION. Company will indemnify the Officer against any legal
expenses he may incur in litigation against the Company, any shareholder of the
Company, or any other person, to enforce or defend his rights under this
Agreement; further, the Company shall indemnify, defend and hold harmless the
Officer against all losses, claims, damages, costs, expenses (including attorney
fees), liabilities, judgments or amounts paid in settlement (which settlement
shall require the prior written consent of the Company, which consent shall not
be

 

8



--------------------------------------------------------------------------------

unreasonably withheld) of or in connection with any claim, action, suit,
proceeding or investigation which arises out of such person serving in his
capacity as an employee or Officer of the Company and pertaining to any matter
or fact arising, existing or occurring before the Change of Control (including,
without limitation, the events giving rise to the Change of Control) to the full
extent permitted under applicable New Mexico or federal law (including, but not
limited to, Title XII of the United States Code) and the Articles of
Incorporation and bylaws of the Company as in effect at the time of the Change
of Control. The Company will advance expenses incurred by such persons in
connection with such claims to the full extent permitted by such laws, Articles
of Incorporation and bylaws.

These indemnification obligations of the Company will continue in force for a
period of five (5) years after the date on which the Change of Control is
effective, and will apply to any claims asserted or made within such period.
Such indemnification shall not be due if an arbitrator and/or court of law, as
appropriate under Section 11, determines that the Officer’s position in the
litigation was frivolous and/or that the Officer did not pursue such litigation
in good faith.

The Company shall use its best efforts to maintain in effect for three (3) years
after a Change of Control officers and directors liability insurance with
respect to claims arising from facts or events which occurred before the Change
of Control with at least the same coverage and amounts, and containing terms and
conditions no less advantageous, as the coverage provided by the Company prior
to the Change of Control.

Section 9. WITHHOLDING. The Company shall make such deductions and withhold such
amounts from each payment made to the Officer hereunder as may be required from
time to time by law, governmental regulation or order.

Section 10. NOTICES. All notices and other communications under this Agreement
shall be in writing and shall be given by hand, facsimile or first-class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given upon delivery or three (3) days after mailing or
twenty-four (24) hours after transmission of a facsimile to the respective
persons named below:

 

  (a) If to the Company:

7900 Jefferson NE

Albuquerque NM 87109

 

  (b) If to the Officer:

7900 Jefferson NE

Albuquerque NM 87109

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

Section 11. DISPUTE RESOLUTION; ATTORNEYS’ FEES. Any and all disputes arising
out of, under, in connection with, or relating to this Agreement, the breach or
alleged breach of this Agreement, or its enforceability, shall be settled either
by litigation in the courts of the United States or the State of New Mexico or
by arbitration in Albuquerque, New Mexico, such forum to be selected by the
Officer in his discretion. In the event the Officer elects to resolve disputes
through arbitration, such arbitration shall be conducted before a single
arbitrator under the terms set forth in this Agreement and otherwise in
accordance with the Federal

 

9



--------------------------------------------------------------------------------

Arbitration Act and the Rules of the American Arbitration Association. Judgment
upon an arbitration award may be entered in any court having jurisdiction of the
matter. The duty to arbitrate shall survive the cancellation or termination of
this Agreement.

(a) The arbitrator shall be selected in the following manner:

(i) The parties shall select an arbitrator; or

(ii) If the parties are unable to agree on an arbitrator within thirty (30) days
of the demand for arbitration, then the American Arbitration Association shall
submit a list of seven individuals to the parties and the arbitrator shall be
selected by the parties alternately striking names from the list of seven with
the Officer making the first strike.

(b) The arbitrator designated and acting under this Agreement shall determine
the controversy in accordance with the laws of the State of New Mexico and
applicable federal law as applied to the facts as he finds them.

(c) The decision of the arbitrator shall be rendered within thirty (30) days
after the hearing by the arbitrator, unless otherwise agreed to in writing by
all parties, and such decision shall be in writing and in duplicate, one
counterpart to be delivered to each party.

(d) The parties desire that, in the event the Officer elects to resolve disputes
by arbitration, the enforceability of this arbitration provision and the
proceedings thereunder be subject to the fullest extent possible to the
provisions of the Federal Arbitration Act.

Section 12. GOVERNING LAW. This Agreement and the legal relations thus created
between the parties hereto shall be governed by and construed under and in
accordance with the laws of the State of New Mexico, without regard to its
conflicts of law principles.

Section 13. TERMINATION OF PRIOR AGREEMENTS. This Agreement terminates and
supersedes any and all prior agreements and understandings between the parties
with respect to the Officer’s employment and compensation by the Company,
including the Officer Income Protection Plan.

Section 14. WAIVER; MODIFICATION. Failure to insist upon strict compliance with
any of the terms, covenants or conditions hereof shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.

Section 15. ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder; provided that,
in the event of the merger, consolidation, transfer or sale of all or
substantially all of the assets of the Company with or to any other individual
or entity or any similar event, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties and
obligations of the Company hereunder.

 

10



--------------------------------------------------------------------------------

Section 16. SEVERABILITY. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, only the portions of this Agreement that violate such statute or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Furthermore, any court order striking any portion of this Agreement shall modify
the stricken terms as little as possible to give as much effect as possible to
the intentions of the parties under this Agreement.

Section 17. HEADINGS; INCONSISTENCY. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose. In the event of any inconsistency
between the terms of this Agreement and any form, award, plan or policy of the
Company, the terms of this Agreement shall control.

Section 18. COUNTERPARTS. This Agreement may be executed in counterparts
(including counterparts delivered by facsimile), each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument.

Section 19. REPRESENTATION BY COUNSEL; INTERPRETATION. Each party acknowledges
that it has had the opportunity to be represented by counsel in connection with
this Agreement. Any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Officer has hereunto signed this Agreement on
the date first above written.

 

FIRST STATE BANCORPORATION

 

By:   Michael R. Stanford Title:   President and CEO OFFICER

 

 

11